Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the October Term, beginning October 2, 1961; the appeal is ordered on the calendar for said term. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.